internal_revenue_service p o box cincinnati oh release number release date date date uil code department of the treasury employer_identification_number contact person - id number contact telephone number legend w company x scholarship y school z city state b c dollar amount dollar amount dear you asked for advance approval of your scholarship grant procedures under internal_revenue_code sec_4945 this approval is required because you are a private_foundation that is exempt from federal_income_tax you requested approval of your scholarship program to fund the education of certain qualifying students our determination we approved your procedures for awarding scholarships based on the information you submitted and assuming you will conduct your program as proposed we determined that your procedures for awarding scholarships meet the requirements of code sec_4945 as a result expenditures you make under these procedures won't be taxable also awards made under these procedures are scholarship or fellowship grants and are not taxable to the recipients if they use them for qualified_tuition_and_related_expenses subject_to code sec_117 description of your request your letter indicates you will operate a scholarship program called x the purpose of x is to award scholarship each year to graduating seniors at y in z scholarship funds are to be used for college tuition and other required fees books supplies and equipment at an accredited college or university offering a four year degree program all graduating seniors at y who will attend an accredited college or university offering a four-year degree program will be eligible to apply for x each scholarship will initially be letter catalog number 58263t awarded on single year basis but will be renewable for a total of four years provided the recipient remains in good academic standing there is no requirement or restriction on the course of study required for the original awarding of a scholarship or the renewal of a scholarship the criteria used for selection of the scholarship grant recipients will be academic performance demonstrated leadership skills and financial need you will require each recipient to annually provide a statement of the use scholarship funds also to be considered for renewal of the scholarship the recipient must provide evidence of continued enrollment in an accredited college or university and evidence of good academic standing should a recipient fail to provide the annual_statement of use of the scholarship funds and good academic standing the recipient will be ineligible for renewal additionally if inappropriate use of funds is evidenced any further funds will be withheld and you will take all reasonable and appropriate steps to recover any diverted funds and devote those funds to intended and appropriate purposes your trustees will determine the specific number of scholarships that will be made annually based upon the amount of funding available for x up to five scholarships will be awarded to graduating seniors each year each scholarship will be in an amount between b dollars and c dollars per year for each student your trustees will determine the specific amount of the annual grants based upon the amount of available funding the selection of scholarship recipients will be made by your scholarship committee comprised of certain trustees of yours and two employees of w no members of your committee may have children from which recipients will be selected application_for publicity and announcement of x will be made through the guidance counselor's office at y basis for our determination the law imposes certain excise_taxes on the taxable_expenditures of private_foundations code sec_4945 a taxable_expenditure is any amount a private_foundation pays as a grant to an individual for travel study or other similar purposes however a grant that meets all of the following requirements of code sec_4945 is not a taxable_expenditure the fuxindation awards the grant on an objective and nondiscriminatory basis the irs approves in advance the procedure for awarding the grant e e e the grant is a scholarship or fellowship subject_to the provisions of code section e a the grant is to be used for study at an educational_organization described in code sec_170 other conditions that apply to this determination_letter catalog number 58263t e e e e e e this determination only covers the grant program described above this approval will apply to succeeding grant programs only if their standards and procedures don't differ significantly from those described in your original request this determination applies only to you it may not be cited as a precedent you cannot rely on the conclusions in this letter if the facts you provided have changed substantially you must report any significant changes to your program to the office of exempt_organizations at internal_revenue_service exempt_organizations determinations you cannot award grants to your creators officers directors trustees foundation managers or members of selection committees or their relatives all funds distributed to individuals must be made on a charitable basis and further the purposes of your organization you cannot award grants for a purpose that is inconsistent with code sec_170 you should keep adequate_records and case histories so that you can substantiate your grant distributions with the irs if necessary we've sent a copy of this letter to your representative as indicated in your power_of_attorney please keep a copy of this letter in your records if you have questions please contact the person listed at the top of this letter sincerely kenneth corbin acting director exempt_organizations letter catalog number 58263t
